Does, J.
(concurring). The dissent is based “ primarily ” on the written memorandum of May 10,1931. But by the terms of that memorandum the consideration to be paid by Jan for the alleged ‘ ‘ sale ’ ’ was fifty million Czech crowns and this by the express language of the memorandum Jan was “ obligated to pay in cash within one year after taking over the companies ’ ’. This record establishes that Jan never personally paid anything in cash or otherwise out of his own funds for this 6 ‘ sale ’ ’. As Jan failed to pay any part of the consideration required by the document, that document cannot be any sound basis to support his claim to the shares controlling a vast business enterprise which the trial court estimated to be worth between thirty and fifty million dollars at the time of the alleged sale, nor any fair basis for dismissing the complaint of Thomas’ widow and son.
For the reasons stated in the comprehensive and able opinion of the learned trial court, I vote to affirm.